DETAILED ACTION
This action is in response to applicant's preliminary amendment filed 09/30/20.
The examiner acknowledges the amendments to the claims and specification. 
Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 5-6, 10-15 are objected to because of the following informalities:
Claim 1 has multiple informalities and should be amended as follows:1.	[[The]] A device for collection that is used to collect an object from a lumen defined by a lumen wall comprising: 
an operation wire that moves forward and backward inside a hollow flexible tube; and a snare wire that is provided at [[the]] a tip of the operation wire, wherein the snare wire is formed of one wire and comprises: 
[[the]] a base end side; 
a second loop at [[the]] a leading end side; and 
an intersection of the first loop with the second loop, the first loop and the second loop are approximately concentrically located adjacent to each other to form a double loop, 
the intersection is located at the leading end side of the first loop, and 
the operation wire, the first loop, and the second loop are located on an approximately same plain face.
Claim 5 reads “where the diameter” and should rather read as --wherein a diameter--.
Claim 6 reads “wherein the each” and should read as --wherein each--.
Claim 10 reads “where the diameter” and should rather read as --wherein a diameter--.
Claim 11 reads “where the diameter” and should rather read as --wherein a diameter--.
Claim 12 reads “where the diameter” and should rather read as --wherein a diameter--.
Claim 13 reads “wherein the each” and should read as --wherein each--.
Claim 14 reads “wherein the each” and should read as --wherein each--.
Claim 15 reads “wherein the each” and should read as --wherein each--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 12-13 (last two lines) reads “the operation wire, the first loop, and the second loop are located on an approximately same plain face” (emphasis added).  However, it is unclear how the operation wire and first and second loops can be located on approximately the same plain face, wherein “plain” is interpreted as being “simple or ordinary”, or “clear or distinct”.  Referring to the present application drawings (Figures 1-2) and for examination purposes, the limitation will be read as --the operation wire, the first loop, and the second loop are located on an approximately same plane face--, wherein “plane” is interpreted as “a flat or level surface”, and more appropriately characterizes the relative location between the operation wire 2 and first and second loops 3a, 3b
Claim 2, line 3 recites “the first face” and “the second face”.  There is insufficient antecedent basis for these limitations in the claim.  For examination purposes, the limitations will be read as --a first face-- and --a second face--, respectively.
Claims 5, 10, 11, and 12 all recite “the diameter of the wire is from 0.1 to 0.7 mm”.  However, it is unclear whether “the wire” is referring to the previously recited “operation wire” or “snare wire”.  Referring to page 7, lines 8-14 of the present specification and for examination purposes, the limitation will be read as --a diameter of the snare wire is from 0.1 to 0.7 mm--.
Claims 3-4, 6-9, 13-20 are rejected due to their dependency on claim 1.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freudenthal (U.S. Pub. No. 2009/0112244).

an operation wire 34 (see Figures 1A-1C; paragraphs [0051]-[0052]) that can move forward and backward inside a hollow flexible tube 26 (see Figures 2A, 2C, 2D, 4A-21; paragraphs [0055], [0060]-[0063]); and a snare wire 10 that is provided at a tip of the operation wire, wherein the snare wire is formed of one wire (see Figure 1A and paragraphs [0051]-[0052]; a snare wire is twisted to form first and second loops) and comprises: 
a first loop 14 (see Figures 1A-1C) at a base end side; 
a second loop 12 at a leading end side; and 
an intersection 15 of the first loop with the second loop, 
the first loop 14 and the second loop 12 are approximately concentrically located adjacent to each other to form a double loop (“approximately concentrically” is interpreted as being located close or adjacent to each other to form a double loop, as is consistent with the present application Figures 1-3 that shows first and second loops 3a,3b being adjacent, but are offset or have an acute angle between each other; it is noted that Freudenthal discloses that 14 and a larger loop 12, that the first and second loops can have essentially identical dimensions [see paragraph [0027]], and therefore share approximately the same center, and the first and second loops 14, 12 can be offset from each other at an acute angle [see paragraph [0055]] and therefore are located approximately adjacent to each other to form a double loop), 
the intersection 15 is located at the leading end side of the first loop 14, and 
the operation wire 34, the first loop 14, and the second loop 12 are located on an approximately same plane face (see Figures 1B and 2D; “approximately same plane face” is interpreted as approximately on the same flat or level surface as is consistent with the present application Figures 1-3 that shows operation wire 2 and first and second loops 3a,3b being approximately on the same plane coincident with a longitudinal axis of operation wire 2, but the first and second loops 3a,3b are offset or have an acute angle between each other; it is noted that Freudenthal discloses that the first and second loops 14, 12 can be offset from each other and from the operation wire 34, respectively, at acute angles [see paragraph [0055]] and therefore are located approximately on the same flat or level surface).
	Regarding claim 2, Freudenthal discloses the operation wire 34 can be rotated in the lumen to allow the first loop 14 and then the second loop 12 to rotate to form a three-dimensional shape (see Figures 4A-21; the operation wire is capable of being manipulated such that the first and second loops are adjustable at different angles from Id.; the operation wire is capable of being manipulated such that the first and second loops are coincident or intersecting with each other). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4, 7-9, 11-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Freudenthal (U.S. Pub. No. 2009/0112244) in view of Uihlein (U.S. Pub. No. 2010/0168758).
Regarding claims 3-4 and 8-9, Freudenthal discloses the claimed device, as discussed above, except for the snare wire being formed of a wire made of a shape-memory alloy, or being formed from any one of a nickel-titanium alloy, a stainless steel, titanium, and a titanium alloy, although Freudenthal discloses the wire being made of shape memory material (see abstract and paragraph [0051]).
In the same field of art, namely snare devices for collection, Uihlein teaches in paragraph [0057] a snare wire being made of a shape-memory alloy, or a nickel-titanium alloy, or steel materials.
since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.
	Regarding claims 7 and 16-20, Freudenthal discloses the claimed device, as discussed above, except for the operation wire being formed of at least a stranded wire that is produced by twisting multiple metallic wires.
	In the same field of art, namely snare devices for collection, Uihlein teaches in Figure 3 and paragraph [0042] an operation wire 9 being formed of at least a stranded wire that is produced by twisting multiple metallic wires 6 (see paragraphs [0042] and [0057]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the operation wire in Freudenthal such that it is formed of at least a stranded wire produced by twisting multiple metallic wires, as taught by Uilein, in order to provide a highly loadable operation wire (see Uilein; paragraph [0013]) that can support a high load or force. 
	Regarding claims 11-12, Freudenthal discloses the claimed device, as discussed above, except for a diameter of the snare wire being from 0.1 to 0.7 mm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the snare wire diameter of Freudenthal to be from 0.1 to 0.7 mm, since it has been held that “where the only 
	Regarding claims 14-15, Freudenthal discloses the claimed device, as discussed above, except for each diameter of the first loop and the second loop that are formed in circles is from 10 to 70 mm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify each diameter of the first loop and the second loop that are formed in circles to be from 10 to 70 mm in Freudenthal, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).  In the instant case, the device of Freudenthal would not operate differently with the claimed diameter of each of the first and second loops and .

Claims 5-6, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Freudenthal (U.S. Pub. No. 2009/0112244).
Regarding claims 5 and 10, Freudenthal discloses the claimed device, as discussed above, except for a diameter of the snare wire being from 0.1 to 0.7 mm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the snare wire diameter of Freudenthal to be from 0.1 to 0.7 mm, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).  In the instant case, the device of Freudenthal would not operate differently with the claimed diameter and depending on the application of the snare wire, it would still be able to collect an object from a lumen defined by a lumen wall.  Further, the Applicant places no criticality on the range claimed (see present application publication paragraph [0042]).
	Regarding claims 6 and 13, Freudenthal discloses the claimed device, as discussed above, except for each diameter of the first loop and the second loop that are formed in circles is from 10 to 70 mm.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kramann (U.S. Pub. No. 2017/0007278)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE D YABUT/Primary Examiner, Art Unit 3771